DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This notice of allowance is responsive to communications filed 03/20/2022. Claims 1, 3-10, 12-13, 15-18, and 20-22 remain pending and are under consideration. Claims 2 and 14 are cancelled. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/20/2022 has been entered.
	
Response to Amendment and Arguments
The amendment filed 03/20/2022 has been entered. 
Applicant’s arguments with respect to the rejection of claims 1, 3-10, 12-13, 15-18, and 20-22 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 13, and 20. Therefore, the rejection has been withdrawn.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the following limitations in all the claims which is not found in the prior art references: “determining, with one or more processing units, at least one aggregation pattern of the IoT data; hashing, with one or more processing units, the IoT data based on the at least one aggregation pattern to obtain hash values of the IoT data; wherein: and the hashing comprises: building, with one or more processing units, a hierarchical structure for the at least one aggregation pattern; and hashing, with one or more processing units, the IoT data based on the hierarchical structure; and a tree node of the hierarchical structure being associated with: a child node and the tree node comprising a forward pointer to its child; and a parent node and the tree node comprising a backward pointer to its parent”.
The closest prior art of record, Hsiao et al. (US 2020/0134205), teaches A computer-implemented method comprising: receiving, using one or more processing units, internet of things (IoT) data (processor, ¶ [0007]; receiving a plurality of device data from at least one Internet of Things (IoT) apparatus via the network interface, ¶ [0007]);determining, with one or more processing units, at least one aggregation pattern of the IoT data (using the diagnosis rule associated with the device identifier to generate a diagnosis log data, ¶ [0007]); hashing, with one or more processing units, the IoT data based on the at least one aggregation pattern to obtain hash values of the IoT data (packaging the diagnosis log data based on a second preset data amount to generate a plurality of diagnosis log files and a second hash value of each of the diagnosis log files, ¶ [0007]); and sending, with one or more processing units, the hash values to a blockchain system for storing (storing each of the second hash values to the blockchain system, ¶ [0007]); wherein the hashing includes: building, with one or more processing units, a hierarchical structure for the at least one aggregation pattern; and hashing, with one or more processing units, the IoT data based on the hierarchical structure (each diagnosis log file LDF also records the diagnosis log data LD1 to LD4 corresponding to the second preset data amount in an indexed Merkle tree data structure in order to obtain the second hash value V2 which is a root hash value of the indexed Merkle tree data structure for diagnosing the log file LDF, Fig. 4 and ¶ [0031]- [0032]). However, Hsiao et al. does not teach nor suggest “a tree node of the hierarchical structure being associated with: a child node and the tree node comprising a forward pointer to its child; and a parent node and the tree node comprising a backward pointer to its parent”.
Mahdavinejad et al. (“Machine Learning for Internet of things Data Analysis”, Pub. 2018) teaches using machine learning to extract patterns from IoT data (Section 1.1). However, Mahdavinejad et al. does not consider building hierarchical structures for the patterns for the purpose of obtaining hash values, nor does it consider particular hierarchical structures including “a tree node of the hierarchical structure being associated with: a child node and the tree node comprising a forward pointer to its child; and a parent node and the tree node comprising a backward pointer to its parent”. Additionally, Mahdavinejad et al. does not discuss using blockchains for storing IoT data.
Ayoade et al. (“Decentralized IoT Data Management Using BlockChain and Trusted Execution Environment”, Pub. 2018) discusses using a blockchain to store IoT data. However, Ayoade et al. is silent on determining aggregation patterns from IoT data, and building hierarchical structures for the patterns.
The specific limitations “determining, with one or more processing units, at least one aggregation pattern of the IoT data; hashing, with one or more processing units, the IoT data based on the at least one aggregation pattern to obtain hash values of the IoT data; wherein: and the hashing comprises: building, with one or more processing units, a hierarchical structure for the at least one aggregation pattern; and hashing, with one or more processing units, the IoT data based on the hierarchical structure; and a tree node of the hierarchical structure being associated with: a child node and the tree node comprising a forward pointer to its child; and a parent node and the tree node comprising a backward pointer to its parent” clearly present in independent claims 1, 13, and 20 are neither taught nor suggested by the prior art as a whole, either alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        05/19/2022

/William B Partridge/Primary Examiner, Art Unit 2183